Title: From George Washington to the New York Convention, 17 August 1776
From: Washington, George
To: New York Convention



Gentn
Head Qrs N. York Augt 17: 1776

When I consider that the City of New York will in all human probability very soon be the scene of a bloody conflict: I can not but view the great Numbers of Women, Children & infirm persons remaining in It with the most melancholy concern—When the Men of War passed up the River the Shrieks & Cries of these poor creatures running every way with their Children was truly distressing & I fear will have an unhappy effect on the Ears & Minds of our Young & inexperienced Soldiery. Can no method be devised for their removal? Many doubtless are of Ability to remove themselves; but there are Others in a different situation—Some provision for them afterwards would also be a necessary consideration—It would releive me from Great anxiety If your Honble body would Immediately deliberate upon It & form & execute some plan for their Removal and releif in which I will co-operate & assist to the utmost of my power—In the mean Time I have thought It proper to recommend to persons under the above description to convey themselves without

delay to some place of safety with their most valuable Effects. I have the honor &c.

G.W.

